UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53723 IMMUNOVATIVE, INC. (f/k/a Novo Energies Corporation) (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction ofIdentification No.) (I.R.S. Employer or organization) 39 Old Ridgebury Road Danbury, CT06180 (Address of principal executive offices)(Zip Code) (917) 796-9926 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.00001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ As of February 14, 2013 the registrant had214,635,984 shares of its Common Stock, $0.00001 par value, outstanding. TABLE OF CONTENTS PART I.FINANCIAL STATEMENTS Pages Item 1. CONSOLIDATED FINANCIAL STATEMENTS: 3 Consolidated Balance Sheets as of December 31, 2012 (unaudited) and March 31, 2012 3 ConsolidatedStatements of Operations and Comprehensive Loss for the three and nine months ended December 31, 2012 and 2011, and for the period December 12, 2011 (inception of development) to December 31, 2012 (unaudited) 4 ConsolidatedStatements of Cash Flows for the nine months ended December 31, 2012 and 2011, and for the period December 12, 2011 (inception of development) to December 31, 2012 (unaudited) 5 Consolidated Statement of Stockholders’ Equity (Deficit) for the year ended March 31, 2012 and for the nine months ended December 31, 2012 (unaudited) 7 Notes toConsolidated Financial Statements (unaudited) 9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 22 Item 4. CONTROLS AND PROCEDURES 22 PART II.OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 24 Item 1A. RISK FACTORS 24 Item 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 24 Item 3. DEFAULTS UPON SENIOR SECURITIES 28 Item 4. MINE SAFETY DISCLOSURES 28 Item 5. OTHER INFORMATION 28 Item 6. EXHIBITS 28 2 ITEM 1 FINANCIAL STATEMENTS IMMUNOVATIVE, INC. AND SUBSIDIARY (Formerly Novo Energies Corporation and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) ASSETS Current assets: Cash $ $ Other receivables - Prepaid expenses Total current assets Advances to Immunovative Therapies, Ltd. for future stock ownership Less: Impairment of advances to Immunovative Therapies, Ltd. for future stock ownership ) ) Advances to Immunovative Therapies, Ltd. for future stock ownership, net 1 1 Equipment, net Intangible assets - domain name - Total assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) Current liabilities: Note payable Caete Invest & Trade, S.A. $
